DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant filed preliminary amendments on 9/17/21, based on that claim 1 is cancelled, claims 2-21 are pending.
Priority
The application is a Continuation of application of 16/374,656 filed on 04/03/2019 which is a continuation of 15/728,473 filed on 10/09/2017, which is a continuation of 14/092,254 filed 11/27/2013, which is a continuation of 12/234054 filed on 09/19/2008, which is a continuation of 11/035476 filed on 1/13/2005. Acknowledgment is made according to applicant's claim of the benefit of earlier filing date under 35 U.S.C. 120.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10951629 B2 because of similar limitations with obvious variations. 
Instant Application 16/374,656
US 10951629 B2
2. (New) A computer-implemented method of processing an email message, said computer- implemented method comprising: 



receiving the email message; 
processing a header of the email message to identify a sending domain associated with the email message;




responsive to identifying that the sending domain is a permissible domain which is registered in a database, generating a validation digest and embedding the validation digest into the email message; and 

transmitting the email message with the validation digest via a wide area network for provision to a receiving domain; 
wherein the receiving domain is to validate authenticity of the email message as arising with the sending domain using the validation digest.
1. A computer-implemented method of processing emails to be sent over a wide area network, each to a corresponding recipient, wherein each of the emails is to be associated with a corresponding organization of one or more organizations, the computer-implemented method comprising: 
receiving the emails; and
 for each one of the emails, accessing a policy which identifies parameters associated with a branding asset to be displayed to the corresponding recipient of the one of the emails in association with the one of the emails, the branding asset being specific to the corresponding organization, generating at least one header corresponding to the branding asset, transmitting the one of the emails to the corresponding recipient with the generated at least one header; wherein said method further comprises for each one of the emails generating at least one digital signature dependent on the at least one header and dependent on at least other part of the one of the emails, such that the at least one digital signature is specific to the one of the emails; and wherein for each one of the emails, the at least one digital signature is specific to the corresponding organization and is adapted for use by the corresponding recipient in verifying that the at least one header complies with the parameters identified by the policy accessed for the one of the emails, and that the branding asset represented by the at least one header is specifically associated with the corresponding organization.



Similarly claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.  US 10298596 B2 because of similar limitations with obvious variations. 
Instant Application 16/374,656
US 10298596 B2
2. (New) A computer-implemented method of processing an email message, said computer- implemented method comprising: 



receiving the email message; 
processing a header of the email message to identify a sending domain associated with the email message;




responsive to identifying that the sending domain is a permissible domain which is registered in a database, generating a validation digest and embedding the validation digest into the email message; and 

transmitting the email message with the validation digest via a wide area network for provision to a receiving domain; 
wherein the receiving domain is to validate authenticity of the email message as arising with the sending domain using the validation digest.
1. A computer-implemented method of processing emails to be sent over a wide area network, each to a corresponding recipient, wherein each of the emails is to be associated with a corresponding organization of one or more organizations, the computer-implemented method comprising: 
receiving the emails; and for each one of the emails, accessing a policy which identifies parameters associated with a branding asset to be displayed to the corresponding recipient of the one of the emails in association with the one of the emails, the branding asset being specific to the corresponding organization, generating at least one header corresponding to the branding asset, transmitting the one of the emails to the corresponding recipient with the generated at least one header; wherein said method further comprises for each one of the emails generating at least one digital signature dependent on the at least one header and dependent on at least other part of the one of the emails, such that the at least one digital signature is specific to the one of the emails; and wherein for each one of the emails, the at least one digital signature is specific to the corresponding organization and is adapted for use by the corresponding recipient in verifying that the at least one header complies with the parameters identified by the policy accessed for the one of the emails, and that the branding asset represented by the at least one header is specifically associated with the corresponding organization.

11. The computer-implemented method of claim 1, wherein the method comprises for each given one of the emails identifying a FROM header present in the given one of the emails, wherein the method comprises identifying the corresponding organization as a domain identified by the FROMM header present in the given one of the emails, and wherein accessing the policy comprises accessing a policy specific to the domain identified by the FROMM header of the given one of the emails.



Similarly claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.  US 9825972 B2  because of similar limitations with obvious variations. 
Instant Application 16/374,656
US 9825972 B2  
2. (New) A computer-implemented method of processing an email message, said computer- implemented method comprising: 

receiving the email message; 
processing a header of the email message to identify a sending domain associated with the email message;





















responsive to identifying that the sending domain is a permissible domain which is registered in a database, generating a validation digest and embedding the validation digest into the email message; and 

transmitting the email message with the validation digest via a wide area network for provision to a receiving domain; 
wherein the receiving domain is to validate authenticity of the email message as arising with the sending domain using the validation digest.
1. An apparatus comprising instructions stored on non-transitory computer-readable media, the instructions when executed to cause at least one computer to: 
receive an email message; 
check a header of the received email message, in order to determine whether the received email message is to be associated with a particular brand; if the received email message is to be associated with a particular brand, perform a security check comprising authentication of the header; and if the header passes authentication, cause the presentation in an inbox listing of an end user of a visual distinction, the visual distinction comprising a logo obtained using a header of the received email message, the logo associated with the particular brand; wherein said instructions when executed are to cause the at least one computer to compare a header of the received email message with a list representing brands of respective senders to detect correspondence, in order to determine whether the received email is to be associated with the particular brand, and the visual distinction is to denote that the received email both corresponds to a specific one of the respective senders associated with the particular brand and is secure.

7. A computer-implemented method, comprising: receiving with a computer an email message; checking with a computer a header of the received email message, in order to determine whether the received email message is to be associated with a particular brand; if the received email message is to be associated with a particular brand, causing a computer to perform a security check comprising authenticating the header; and if the header passes authentication, causing a computer to present a visual distinction as part of an inbox listing of an end user in a manner associated with the received email message, the visual distinction comprising a logo obtained using a header of the received email message, the logo associated with the particular brand; wherein said method further comprises comparing a header of the received email message with a list representing brands of respective senders to detect correspondence, in order to determine whether the received email is to be associated with the particular brand, and the visual distinction is to denote that the received email both corresponds to a specific one of the respective senders associated with the particular brand and is secure.




Similarly claims Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 8621217 B2 because of similar limitations with obvious variations. 
Instant Application 16/374,656
US 8621217 B2
2. (New) A computer-implemented method of processing an email message, said computer- implemented method comprising: 



receiving the email message; 
processing a header of the email message to identify a sending domain associated with the email message;
responsive to identifying that the sending domain is a permissible domain which is registered in a database, generating a validation digest and embedding the validation digest into the email message; and 

transmitting the email message with the validation digest via a wide area network for provision to a receiving domain; 
wherein the receiving domain is to validate authenticity of the email message as arising with the sending domain using the validation digest.
1. A computer implemented method for trusted branded email, comprising: 
a brand mail system receiving an electronic message in a reader component from a writer component, wherein the electronic message comprises, 
an email message; 
at least one branding asset that is uniquely assigned to a sender domain, and 
adapted to provide a visible indicia to the recipient of the message in the recipient's in box list view that the message arrived unaltered from an original sender that is indicated in a "from" field of an email header, wherein the at least one branding asset comprises one or more media constructs, wherein a media construct comprises one or more of a company logo, a video, and sound effects; 
a tamper proof digest value; and 
an algorithm index; and the brand mail system determining whether a domain configuration of the reader component matches a domain configuration of the writer component, wherein if the domain configuration of the reader component does not match the domain configuration of the writer component, the brand mail system generates an error, and wherein if the domain configuration of the reader component does match the domain configuration of the writer component, the method further comprises, the brand mail system detecting whether the email message is a branded email message; the brand mail system determining whether the email message is encrypted; the brand mail system decrypting the message comprising retrieving the algorithm index and using the algorithm index to select a decryption algorithm to use for decrypting; and if decryption is successful, the brand mail system validating the tamper proof digest value comprising, generating a comparison value using the algorithm index and multipurpose internet mail extensions (mime) data from the email message; and comparing the comparison value with the tamper proof digest value; and if the comparison value matches the tamper proof digest value, the brand mail system allowing the message to be transmitted to a receiver; and if the comparison value does not match the tamper proof digest value, the brand mail system logging an error and halting further processing of the email message.

3. A method for trusted branded email, comprising: forming a branded email message using a brand mail writer component, the branded email message comprising, at least one branding asset that is uniquely assigned to a writer email domain having a writer domain configuration, wherein the branding asset is adapted to provide one or more indicia in a "from" field of an email header in a recipient's email inbox list view indicating that the message arrived unaltered from an original sender, wherein the at least one branding asset comprises one or more media constructs comprising a graphic image, video and sound effects; an algorithm index; a tamper proof digest value; and mapping the branded message to the writer domain configuration;
 receiving the branded email message in a brand mail reader component having a reader domain configuration; and the reader component determining whether the reader domain configuration matches the writer domain configuration, wherein if the reader domain configuration does not match the writer domain configuration, the reader component generates an error, and wherein if the reader domain configuration does match the writer domain configuration, the method further comprises, retrieving the algorithm index from the message; and using the algorithm index to select an algorithm for decrypting the email message; validating the tamper proof digest value, comprising, determining a hash value using the combined algorithm index and multipurpose internet mail extensions (mime) data from the branded message; and comparing the hash value with the tamper proof digest value; allowing the branded message to be transmitted to an end user if the hash value matches the tamper proof digest value; and if the hash value does not match the tamper proof digest value, logging an error and halting further processing of the email message.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recite “wherein the email message is to identify configuration information for the sending email system in generating the validation signature”. Examiner is not clear how email message will identify configuration information. Examiner interpreted as sending email system to identify configuration information in generating the validation signature.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 8-11, 14, 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delany (US 7313700 B2:IDS supplied) in view of Tomkow(US 20050021963 A1:IDSs supplied).

With regards to claim 2, 21 Delany discloses, A computer-implemented method of processing an email message, said computer- implemented method comprising: 
receiving the email message (FIG 6A, 6B and associated text; col 2 line 35-45; Briefly stated, the present invention includes a method and system for verifying that a message, e.g., an email, instant message, short message service (SMS) message, multi-media service (MMS) message, and the like, actually originated from a particular domain identified in the sender's "From" address.); 
processing a header of the email message to identify a sending domain associated with the email message (Col 5 line 63- col6 line 5; Scan the headers to determine the sender address. First look at the first occurrence of the "From:" line and extract the domain from the message address.); 
responsive to identifying that the sending domain is a permissible domain which is registered in a database (col 2 line 55-65; When a message claims to have been sent by a certain sender address, the invention enables a receiving messaging system to determine whether that email and its contents, did in fact originate from a valid domain that has authorized the use of that sender's address for messaging.), generating a validation signature and embedding the validation signature into the email message (col 2 line 35-45; Briefly stated, the present invention includes a method and system for verifying that a message, e.g., an email, instant message, short message service (SMS) message, multi-media service (MMS) message, and the like, actually originated from a particular domain identified in the sender's "From" address… One embodiment of the invention employs Public/Private key encryption to securely authenticate the origination of the message from a particular domain that corresponds to the sender address. Another embodiment of the invention could employ root keys such as provided by a Certificate Authority, and the like, to authenticate the origination of a message from a particular domain. The invention generally employs any of several different types of key encryption methods that enable a domain owner to provide proof of origination to recipient messaging systems which in turn enables message administrators, and the like, to distinguish forged or "spoofed" sender addresses from legitimate sender addresses.); 

Delany does not exclusively but Tomkow teaches, generating a validation digest and embedding the validation digest into the email message (FIG 1 20 and associated text; FIG 2 205 and associated text;)
and transmitting the email message with the validation digest via a wide area network for provision to a receiving domain (FIG 2 212 and associated text;  FIG 2 E 277, 280, 292 and associated text; Note: receipt will be attached with the message ); 
wherein the receiving domain is to validate authenticity of the email message as arising with the sending domain using the validation digest (FIG 7 710 with “YES” and associated text; ). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Delany’s method/device with teaching of Tomkow in order to make email system more reliable (Tomkow[0002]).

With regards to claim 8, Delany further discloses, wherein the computer-implemented method further comprises identifying at least one domain specific rule associated with the sending domain, from the database (FIG 7 and associated text; ), identifying a specific cryptographic process in dependence on the at least one domain specific rule, and applying the cryptographic process to content of the email message (Col 7-8, col8 line 15-25; A digital signature type and version--in this case "sigs-0.50". This defines which algorithm is used to check the signature. It also defines the location and form of the query used to retrieve the corresponding Public Key.).

With regards to claim 9, Delany further discloses, wherein applying the cryptographic process comprises encrypting at least part of the email message in accordance with a cryptographic algorithm identified dependent on the domain specific rule and embedding a tag in the email message to indicate that the email message comprises cryptographic information that is to be used in processing the email message(Col 7-8, col8 line 15-25; A digital signature type and version--in this case "sigs-0.50". This defines which algorithm is used to check the signature. It also defines the location and form of the query used to retrieve the corresponding Public Key.)..

With regards claim 10, Delany in view of Tomkow further discloses, wherein the validation digest comprises a sending domain configuration hash, the sending domain configuration hash being adapted for comparison by the receiving domain with a receiving-domain-computed hash of a predetermined configuration, in order to verify that the predetermined configuration matches a configuration used to generate the validation digest (Tomkow FIG 7 704, 707, 711 and associated text; ).

With regards to claim 11, Delany further discloses, storing multiple domain specific algorithms, matching the sending domain to a specific one of the multiple domain specific algorithms, and processing the email message in accordance with the specific one of the multiple domain specific algorithms (FIG 2 208 and associated text; FIG 3 304, 310 and associated text; Note: Domain specific key pair to generate signature from storage ).

With regards to claim 14, Delany further discloses, wherein processing the header of the email message to identify the sending domain associated with the email message comprises identifying the sending domain from a FROM: header of the email message (col 2 line 35-55; Briefly stated, the present invention includes a method and system for verifying that a message, e.g., an email, instant message, short message service (SMS) message, multi-media service (MMS) message, and the like, actually originated from a particular domain identified in the sender's "From" address. One embodiment of the invention employs Public/Private key encryption to securely authenticate the origination of the message from a particular domain that corresponds to the sender address. Another embodiment of the invention could employ root keys such as provided by a Certificate Authority, and the like, to authenticate the origination of a message from a particular domain. The invention generally employs any of several different types of key encryption methods that enable a domain owner to provide proof of origination to recipient messaging systems which in turn enables message administrators, and the like, to distinguish forged or "spoofed" sender addresses from legitimate sender addresses.).

With regards to claim 18 Delany further discloses, wherein the wide area network comprises one or more untrusted mail service providers such that email message is free to be transmitted through the one or more untrusted mail service providers en route to the receiving domain (Col 9line 25-35; Roving users who are obliged to use untrusted or unknown mail servers (such as their hotel mail server when traveling) can be issued personal domain keys that can be used to digitally sign email prior to submission to the untrusted mail server. Again, the selector ensures that any number or combination of domain keys can be issued and removed at any time.).

With regards to claim 19 Delany further discloses, wherein the computer-implemented method is implemented by a sending system and wherein the computer-implemented method further comprises generating the validation digest in dependence on configuration parameters of the sending system (col 6 line 20-25; Using the "from domain" and a selected selector to identify the particular private key, generate the digital signature based on the set of header lines, the separating line and all content lines, including line termination characters, and the like).

With regards to claim 20, Delany discloses, A computer-implemented method of processing an email message to generate validation information that will be used by a receiving domain to validate authenticity of the email message, said computer-implemented method comprising: 
at a sending email system receiving the email message (FIG 6A, 6B and associated text; col 2 line 35-45; Briefly stated, the present invention includes a method and system for verifying that a message, e.g., an email, instant message, short message service (SMS) message, multi-media service (MMS) message, and the like, actually originated from a particular domain identified in the sender's "From" address.), 
processing a header of the email message to identify a sending domain associated with the email message (Col 5 line 63- col6 line 5; Scan the headers to determine the sender address. First look at the first occurrence of the "From:" line and extract the domain from the message address.), 
responsive to identifying that the sending domain is a permissible domain which is registered in a database (col 2 line 55-65; When a message claims to have been sent by a certain sender address, the invention enables a receiving messaging system to determine whether that email and its contents, did in fact originate from a valid domain that has authorized the use of that sender's address for messaging.), 
generating a validation signature and embedding the validation signature into the email message (col 2 line 35-45; Briefly stated, the present invention includes a method and system for verifying that a message, e.g., an email, instant message, short message service (SMS) message, multi-media service (MMS) message, and the like, actually originated from a particular domain identified in the sender's "From" address… One embodiment of the invention employs Public/Private key encryption to securely authenticate the origination of the message from a particular domain that corresponds to the sender address. Another embodiment of the invention could employ root keys such as provided by a Certificate Authority, and the like, to authenticate the origination of a message from a particular domain. The invention generally employs any of several different types of key encryption methods that enable a domain owner to provide proof of origination to recipient messaging systems which in turn enables message administrators, and the like, to distinguish forged or "spoofed" sender addresses from legitimate sender addresses.), and 
wherein the email message is to identify configuration information for the sending email system in generating the validation signature (Col 7-8, col8 line 15-25; A digital signature type and version--in this case "sigs-0.50". This defines which algorithm is used to check the signature. It also defines the location and form of the query used to retrieve the corresponding Public Key. );

Delany does not exclusively but Tomkow teaches, generating a validation digest and embedding the validation digest into the email message (FIG 1 20 and associated text; FIG 2 205 and associated text;)
transmitting the email message with the validation digest via a wide area network for provision to a receiving email system at a receiving domain; (FIG 2 212 and associated text;  FIG 2 E 277, 280, 292 and associated text; Note: receipt will be attached with the message ); 
wherein receiving email system is to use the configuration information to verify that it has a configuration to process the validation digest which matches a configuration used by the sending email system to generate the validation digest, and is to validate authenticity of the email message as arising with the sending domain using the validation digest ([0032] The mostly widely practiced methods for authenticating the authorship and content of electronic messages involve applications of Public Key Cryptography. In such methods the sender of the message computes a digital digest or "hash" of the contents of the message and encrypts this information, together with other information identifying the sender, using the sender's private encryption key. The encrypted information is included as an attachment to the message. Upon receipt the message the recipient authenticates its authorship and content by applying the senders' public encryption key to decrypt the attachment and then compares the decrypted digital digest with a digital digest of the received message. FIG 7 710 with “YES” and associated text;). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Delany’s method/device with teaching of Tomkow in order to make email system more reliable (Tomkow[0002]).

Claims 3-4, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delany(US 7313700 B2:IDS supplied) in view of Tomkow(US 20050021963 A1:IDSs supplied) and Gordon et al(US 7107618 B1:IDS supplied ).

With regards to claim 3, 4 Delany in view of Tomkow do not exclusively but Gordon teaches, wherein computer-implemented method comprises embedding a branding asset into the email message responsive to the identification that the sending domain is the permissible domain; wherein the branding asset represents a brand associated with the sending domain, and comprises at least one of a color indication, a visual indication, predetermined logo, picture, symbol, sound, tactile indicia or textile indicia associated with the brand  (FIG 2 38 and associated text; col 5 line 25-35; The certificate (or seal) 38 may be a company logo or any other type of logo and preferably specifies that the e-mail has been scanned for viruses. The certificate 38 may state, for example, that the e-mail is "certified" and has been "scanned for viruses" and specify the company that provided the software that was used to scan the e-mail 30, as shown in FIG. 2. The certificate 38 may also state "certified virus free by x software" or "anti-virus company or software certified site", ). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Delany in view of Tomkow’s method/device with teaching of Gordon in order for certifying that content available on a host site is free from viruses (Gordon Abstract).

With regards to claim 15 Delany in view of Tomkow and Gordon teaches, wherein computer-implemented method comprises embedding into the email message instructions for displaying a branding asset in a recipient system email viewer (Gordon FIG 2 38 and associated text;).

With regards to claim 16, Delany in view of Tomkow and Gordon discloses, wherein the instructions are to cause display of the branding asset in an inbox listing of the recipient system email viewer (Gordon FIG 2/7  38 and associated text;).

With regards to claim 17, Delany in view of Tomkow and Gordon discloses, wherein the recipient system email viewer comprises a webmail client ([0016] The system can accept and verify encrypted electronic messages and manage the electronic messages within and/or outside a "fire wall." For web-based users, i.e., individuals or corporations using web-based e-mails, such as MSN Hotmail.RTM. or Yahoo Mail.RTM., such users could check a box or otherwise set a flag within their e-mail programs to select on a case-by-case basis whether to make the e-mails of record and/or to archive the messages using the system disclosed and claimed in co-pending application Ser. No. 09/629,577.).

Allowable Subject Matter
Claims 5-7, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498